Case 1:20-cr-00016-LEK
        n'
                       Document 10 Filed 01/31/20 Page 1 of 19       PageID #: 22
  OR     U!i ^


KENJI M.PRICE #10523
                                                           filed IN THE
United States Attorney
District of Hawaii
                                                      ^ JAN 3 I           , v
MICHAEL NAMMAR
                                                                             M
Chief, Criminal Division                                SUE BtlTiA, clerk"

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant U.S. Attorneys
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone; (808)541-2850
Facsimile: (808)541-2958
Emails:    Ken.Sorenson@usdoj.gov
           Gregg.Yates@usdoj.gov

                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                    CR.NO. 20-00016 LEK


                     Plaintiff,              MEMORANDUM OF PLEA
                                             AGREEMENT
       vs.

                                             DATE: January 31, 2020
HENRY MALINAY,                               TIME: 2:45 p.m.
                                             JUDGE: Hon. Leslie E. Kobayashi
                     Defendant.




                 MEMORANDUM OF PLEA AGREEMENT


      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA,by its attorney, the United States Attorney for
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 2 of 19          PageID #: 23




the District of Hawaii, and the defendant, HENRY MALINAY,and his attorneys.

Marc J. Victor, Esq. and Mike Parrish, Esq., have agreed upon the following:

                                 THE CHARGES


      1.     The defendant acknowledges that he has been charged in an

Information with violating Title 18, United States Code, Section 371.

      2.     The defendant has read the charges against him contained in the

Information, and those charges have been fully explained to him by his attorney.

      3.     The defendant fully understands the nature and elements ofthe crimes

with which he has been charged.

                               THE AGREEMENT


      4.     The defendant agrees to waive indictment and enter a voluntary plea

of guilty to Count 1 ofthe Information, which charges him with conspiring to

cause to be transmitted wire communications in executing a scheme to defraud.

The defendant is aware that he has the right to have this felony asserted against

him by way of grand jury indictment. The defendant hereby waives this right and

consents that this offense may be charged against him by way ofthe Information.

In return, the government agrees to not charge the defendant with substantive

charges of wire and mail fraud related to the operation ofthe charged scheme to

defraud.
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 3 of 19           PageID #: 24




      5.     The defendant agrees that this Memorandum ofPlea Agreement shall

be filed and become part ofthe record in this case.

      6.     The defendant enters this plea because he is in fact guilty of

conspiring to cause to be transmitted wire communications in executing a scheme

to defraud as charged in Count 1 ofthe Information, and he agrees that this plea is

voluntary and not the result offorce or threats.

                                   PENALTIES


      7.     The defendant understands that the penalties for the offense to which

he is pleading guilty include:

             a.    A term ofimprisonment of up to 5 years and a fine of up to

$250,000, plus a term of supervised release up to 3 years.

             b.    In addition, the Court must impose a $100 special assessment as

to each count to which the defendant is pleading guilty. The defendant agrees to

pay $100 for each count to which he is pleading guilty to the District Court's

Clerk's Office, to be credited to said special assessments, before the

commencement of any portion of sentencing. The defendant acknowledges that

failure to make such full advance payment in a form and manner acceptable to the

prosecution will allow, though not require, the prosecution to withdraw from this

Agreement at its option.
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 4 of 19            PageID #: 25




             c.     Restitution. The Court must also award restitution pursuant to

Title 18, United States Code, Section 3663A,to the persons and entities victimized

by the defendant's offenses. The defendant understands that the Court will

determine the amounts ofrestitution to be ordered, as well as the persons and

entities entitled to such restitution, with the assistance ofthe United States

Probation Office. The defendant agrees to pay restitution for all losses caused by

the defendant's conduct, regardless of whether the counts ofthe Information

associated with such losses will be dismissed as part ofthis Agreement.

                           FACTUAL STIPULATIONS


      8.     The defendant admits the following facts and agrees that they are not

a detailed recitation, but merely an outline of what happened in relation to the

charge to which the defendant is pleading guilty:

             a.     Between the dates of May 16,2013 and December 2015, in the

District of Hawaii and elsewhere, Anthony Williams, Anabel Cabebe and the

defendant, operated a scheme to defraud and obtain money from others by means

offalse and fraudulent representations offact using interstate wire

communications.


             b.     In effecting the scheme to defraud and to provide him with the

appearance oflegitimacy, Anthony Williams formed the entities "Mortgage
 Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 5 of 19         PageID #: 26




Enterprise Investments"(MET), and the "Common Law Office of America"

(CLOA). Through MET, Anthony Williams offered mortgage debt relief in

Hawaii despite not having the required license to service mortgages. Through

CLOA,Anthony Williams offered legal services including representation in

mortgage related litigation, wills, trusts, power of attorney and document drafting

and review despite not being licensed to practice law.

             c.    In operating his scheme to defraud, Anthony Williams

represented himselfto be an attorney, a "Private Attorney General," and a

mortgage servicer. Anthony Williams marketed a debt relief program whereby

homeowners with mortgages could simply pay him an upfront fee, and then pay

him one-half oftheir regular mortgage payment, for one-halfthe term. In return,

Williams falsely promised them he could and would eradicate their existing

mortgage. Anthony Williams falsely claimed that by filing UCC financing

statements and bogus mortgage documents with the Hawaii Bureau of

Conveyances, and notifying lenders that they no longer had a lien or mortgage on a

subject property, and that homeowners' existing mortgages no longer existed.

             d.    In the operation of his scheme to defraud, Anthony Williams

hired defendant, and others, to assist him in recruiting homeowners to sign up for

his mortgage debt relief scheme. As an employee of Williams, defendant
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 6 of 19         PageID #: 27




recruited homeovmers who were members ofthe local Filipino community with

whom he was familiar, or introduced to, by other members ofthe Filipino

community.

             e.    In September 2013, during a period when Williams was out of

Hawaii, defendant, Aimabel Cabebe and others formed the business "Mortgage

Enterprises" and continued recruiting homeowners with the false assurance that

they could eliminate their mortgage debt in return for the payment of a fee and

monthly payments made to them.

             f.    In or about and between June 2013 and July 2015, defendant

conducted regular recruiting meetings with homeowners in continuing efforts to

recruit them to sign up for Williams' mortgage debt relief scheme.

             g.    In or about July 2013, defendant recruited homeowners A.S. «&

E.S. on behalf of Williams by meeting with them at their home and telling them

that Williams could reduce their monthly mortgage payment and their mortgage

term in half for the payment of a fee.

             h.    In or about August 2013, defendant approached A.S. and E.S.

and requested an additional $10,000 for Williams' mortgage reduction services,

which they paid in cash. They subsequently began making monthly payments to

Williams of$2,095.
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 7 of 19           PageID #: 28




             i.    In or about July 2013, defendant conducted a recruitment

meeting on behalf of Williams and MEI and signed up L.T. and recruited her to

contract for Williams' mortgage program. L.T. agreed to sign up with MEI and

paid defendant a total of$2,000.

             j.    Following that event, but still in 2013, defendant conducted

another recruitment event at the home of Cabebe where homeowners could meet

Williams and hear directly from him about his bogus mortgage reduction program.

             k.    In or about late August 2013, defendant traveled to California

with Cabebe, and others, for the purpose of opening a bank account for the

company "Mortgage Enterprises" for the purpose of depositing funds defendant,

Cabebe and others obtained through the operation oftheir scheme to defraud

homeowners.


      9.     Pursuant to CrimLR 32.1(a) ofthe Local Rules ofthe United States

District Court for the District of Hawaii, the parties agree that the charge to which

the defendant is pleading guilty adequately reflects the seriousness ofthe actual

offense behavior and that accepting this Agreement will not undermine the

statutory purposes of sentencing.
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 8 of 19           PageID #: 29




                        SENTENCING STIPULATIONS


      10.    Pursuant to CrimLR 32.1(b)ofthe Local Rules ofthe United States

District Court for the District ofHawaii and Section 6B1.4 ofthe Sentencing

Guidelines, the parties stipulate to the following for the purpose ofthe sentencing

ofthe defendant in connection with this matter:


             a.    As ofthe date ofthis agreement, it is expected that the

defendant will enter a plea of guilty prior to the commencement of trial, will

truthfully admit his involvement in the offense and related conduct, and will not

engage in conduct that is inconsistent with such acceptance of responsibility. If

all ofthese events occur, and the defendant's acceptance of responsibility

continues through the date of sentencing, a downward adjustment of2 levels for

acceptance ofresponsibility will be appropriate. See U.S.S.G. § 3El.l(a)and

Application Note 3.

             b.    The United States Attorney agrees that the defendant's

agreement herein to enter into a guilty plea constitutes notice ofintent to plead

guilty in a timely manner, so as to permit the government to avoid preparing for

trial as to the defendant. Accordingly, the United States Attorney anticipates

moving in the Government's Sentencing Statement for a one-level reduction in

sentencing offense level pursuant to Guideline § 3E 1.1(b)(2), ifthe defendant is

                                          8
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 9 of 19          PageID #: 30




otherwise eligible. The defendant understands that notwithstanding its present

intentions, and still within the Agreement, the prosecution reserves the rights(1)to

argue to the contrary in the event ofreceipt of new information relating to those

issues, and(2)to call and examine witnesses on those issues in the event that either

the United States Probation Office finds to the contrary ofthe prosecution's

intentions or the Court requests that evidence be presented on those issues.

      11.    The parties agree that notwithstanding the parties' Agreement herein,

the Court is not bound by any stipulation entered into by the parties but may, with

the aid ofthe presentence report, determine the facts relevant to sentencing. The

parties understand that the Court's rejection of any stipulation between the parties

does not constitute a refusal to accept this Agreement since the Court is expressly

not bound by stipulations between the parties.

      12.    The parties represent that as ofthe date ofthis agreement there are no

material facts in dispute.

                       APPEAL/COLLATERAL REVIEW


      13.    The defendant is aware that he has the right to appeal his conviction

and the sentence imposed. The defendant knowingly and voluntarily waives the

right to appeal, except as indicated in subparagraph "b" below, his conviction and

any sentence within the Guidelines range as determined by the Court at the time of
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 10 of 19           PageID #: 31




sentencing, and any lawful restitution order imposed, or the manner in which the

sentence or restitution order was determined, on any ground whatsoever, in

exchange for the concessions made by the prosecution in this Agreement. The

defendant understands that this waiver includes the right to assert any and all

legally waivable claims.

             a.    The defendant also waives the right to challenge his conviction

or sentence or the manner in which it was determined in any collateral attack,

including, but not limited to, a motion brought under Title 28, United States Code,

Section 2255, except that the defendant may make such a challenge(1)as

indicated in subparagraph "b" below, or(2)based on a claim of ineffective

assistance of counsel.


             b.    Ifthe Court imposes a sentence greater than specified in the

guideline range determined by the Court to be applicable to the defendant, the

defendant retains the right to appeal the portion of his sentence greater than

specified in that guideline range and the manner in which that portion was

determined and to challenge that portion of his sentence in a collateral attack.

             c.    The prosecution retains its right to appeal the sentence and the

manner in which it was determined on any ofthe grounds stated in Title 18, United

States Code, Section 3742(b).

                                         10
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 11 of 19           PageID #: 32




                           FINANCIAL DISCLOSURE


      14.    In connection with the collection of restitution or other financial


obligations that may be imposed upon him,the defendant agrees as follows:

             a.    The defendant agrees to fully disclose all assets in which he has

any interest or over which he exercises control, directly or indirectly, including any

assets held by a spouse, nominee, or third party. The defendant understands that

the United States Probation Office(USPO)will conduct a presentence

investigation that will require the defendant to complete a comprehensive financial

statement. To avoid the requirement ofthe defendant completing financial

statements for both the USPO and the government,the defendant agrees to

truthfully complete a financial statement provided to the defendant by the United

States Attorney's Office. The defendant agrees to complete the disclosure

statement and provide it to the USPO within the time frame required by the United

States Probation officer assigned to the defendant's case. The defendant

understands that the USPO will in turn provide a copy ofthe completed financial

statement to the United States Attorney's Office. The defendant agrees to provide

written updates to both the USPO and the United States Attorney's Office

regarding any material changes in circumstances, which occur prior to sentencing,

within seven days ofthe event giving rise to the changed circumstances. The

                                         11
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 12 of 19           PageID #: 33




defendant's failure to timely and accurately complete and sign the financial

statement, and any written update thereto, may,in addition to any other penalty or

remedy, constitute the defendant's failure to accept responsibility under U.S.S.G §

3E1.1.


             b.     The defendant expressly authorizes the United States

Attorney's Office to obtain his credit report. The defendant agrees to provide

waivers, consents, or releases requested by the United States Attorney's Office to

access records to verify the financial information, such releases to be valid for a

period extending 90 days after the date of sentencing. The defendant also

authorizes the United States Attorney's Office to inspect and copy all financial

documents and information held by the USPO.

             c.    Prior to sentencing, the defendant agrees to notify the Financial

Litigation Unit ofthe U.S. Attorney's Office before making any transfer of an

interest in property with a value exceeding $1,000 owned directly or indirectly,

individually or jointly, by the defendant, including any interest held or owned

under any name, including trusts, partnerships, and corporations.

                         IMPOSITION OF SENTENCE


      15.    The defendant understands that the District Court in imposing

sentence will consider the provisions ofthe Sentencing Guidelines. The defendant

                                          12
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 13 of 19             PageID #: 34




agrees that there is no promise or guarantee ofthe applicability or non-applicability

of any Guideline or any portion thereof, notwithstanding any representations or

predictions from any source.

       16.   The defendant understands that this Agreement will not be accepted or

rejected by the Court until there has been an opportunity by the Court to consider a

presentence report, unless the Court decides that a presentence report is

unnecessary. The defendant understands that the Court will not accept an

agreement unless the Court determines that the remaining charge adequately

reflects the seriousness ofthe actual offense behavior and accepting the Agreement

will not undermine the statutory purposes of sentencing.

                          WAIVER OF TRIAL RIGHTS


      17.    The defendant understands that by pleading guilty he surrenders

certain rights, including the following:

             a.     Ifthe defendant persisted in a plea ofnot guilty to the charges

against him,then he would have the right to a public and speedy trial. The trial

could be either a jury trial or a trial by a judge sitting without a jury. The

defendant has a right to a jury trial. However, in order that the trial be conducted

by the judge sitting without a jury, the defendant, the prosecution, and the judge all

must agree that the trial be conducted by the judge without a jury.

                                           13
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 14 of 19          PageID #: 35




             b.    Ifthe trial is a jury trial, the jury would be composed oftwelve

laypersons selected at random. The defendant and his attorney would have a say

in who the jurors would be by removing prospective jurors for cause where actual

bias or other disqualification is shown, or without cause by exercising peremptory

challenges. The jury would have to agree unanimously before it could return a

verdict of either guilty or not guilty. The jury would be instructed that the

defendant is presumed innocent, and that it could not convict him unless, after

hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

             c.    Ifthe trial is held by a judge without a juiy, the judge would

find the facts and determine, after hearing all the evidence, whether or not he or

she was persuaded ofthe defendant's guilt beyond a reasonable doubt.

             d.    At a trial, whether by a jury or a judge, the prosecution would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confront those prosecution witnesses and his attorney

would be able to cross-examine them. In turn, the defendant could present

witnesses and other evidence on his own behalf. Ifthe witnesses for the defendant

would not appear voluntarily, the defendant could require their attendance through

the subpoena power ofthe Court.




                                         14
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 15 of 19           PageID #: 36




             e.     At a trial, the defendant would have a privilege against

self-incrimination so that he could decline to testify, and no inference of guilt

could be drawn from his refusal to testify.

      18.    The defendant understands that by pleading guilty, he is waiving all of

the rights set forth in the preceding paragraph. The defendant's attorney has

explained those rights to him, and the consequences ofthe waiver ofthose rights.

                         USE OF PLEA STATEMENTS


      19.    If, after signing this Agreement,the defendant decides not to plead

guilty as provided herein, or ifthe defendant pleads guilty but subsequently makes

a motion before the Court to withdraw his guilty plea and the Court grants that

motion,the defendant agrees that any admission of guilt that he makes by signing

this Agreement or that he makes while pleading guilty as set forth in this

Agreement may be used against him in a subsequent trial if the defendant later

proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives

any protection afforded by Rule 11(f) ofthe Federal Rules of Criminal Procedure

and Rule 410 ofthe Federal Rules ofEvidence regarding the use of statements

made in this Agreement or during the course of pleading guilty when the guilty

plea is later withdrawn. The only exception to this paragraph is where the

defendant fully complies with this Agreement but the Court nonetheless rejects it.

                                          15
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 16 of 19           PageID #: 37




Under those circumstances, the United States may not use those statements ofthe

defendant for any purpose.

      20.    The defendant understands that the prosecution will apprise the Court

and the United States Probation Office ofthe nature, scope and extent ofthe

defendant's conduct regarding the charges against him, related matters, and any

matters in aggravation or mitigation relevant to the issues involved in sentencing.

                                COOPERATION


      21.    The defendant agrees that he will fully cooperate with the United

States.


             a.    The defendant agrees to testify truthfully at any and all trials,

hearings, or any other proceedings at which the prosecution requests him to testify,

including, but not limited to, any grand jury proceedings, trial proceedings

involving co-defendants and others charged later in the investigation, sentencing

hearings, and related civil proceedings.

             b.    The defendant agrees to be available to speak with law

enforcement officials and representatives ofthe United States Attorney's Office at

any time and to give truthful and complete answers at such meetings, but he

understands he may have his counsel present at those conversations, if he so

desires.


                                           16
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 17 of 19             PageID #: 38




             c.     The defendant agrees he will not assert any privilege to refuse

to testify at any grand jury, trial, or other proceeding, involving or related to the

crimes charged in this Information or any subsequent charges related to this

investigation, at which the prosecution requests him to testify.

             d.     The defendant agrees that his sentencing date may be delayed

based on the government's need for the defendant's continued cooperation, and

agrees not to object to any continuances ofthe defendant's sentencing date sought

by the United States.

             e.     Pursuant to Section IB 1.8(a) ofthe Sentencing Guidelines, the

prosecution agrees that self-incriminating information provided pursuant to this

Agreement to cooperate will not be used in determining the applicable guideline

range, except as may be provided in this Agreement and under Section IB 1.8(b) of

the Sentencing Guidelines.

      22.    In the event that the defendant does not breach any ofthe terms ofthis

Agreement but the Court nonetheless refuses to accept the Agreement after the

defendant has made statements to law enforcement authorities or representatives of

the United States Attorney's Office pursuant to this Agreement,the prosecution

agrees not to use said statements in its case-in-chief in the trial ofthe defendant in

this matter. The defendant understands that this does not bar the use of


                                           17
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 18 of 19         PageID #: 39




information and evidence derived from said statements or prohibit the use ofthe

statements by the prosecution in cross-examination or rebuttal.

      23.    Pursuant to Guidelines § 5K1.1 and Rule 35(b) ofthe Federal Rules of

Criminal Procedure, the prosecution may move the Court to depart from the

Guidelines on the ground that the defendant has provided substantial assistance to

authorities in the investigation or prosecution of another person who has

committed an offense. The defendant understands that:


             a.    The decision as to whether to make such a request or motion is

entirely up to the prosecution.

             b.    This Agreement does not require the prosecution to make such

a request or motion.

             c.    This Agreement confers neither any right upon the defendant to

have the prosecution make such a request or motion, nor any remedy to the

defendant in the event the prosecution fails to make such a request or motion.

             d.    Even in the event that the prosecution makes such a request or

motion, the Court may refuse to depart from the Guidelines or to impose a sentence

below the minimum level established by statute.

      24.    The defendant and his attorney acknowledge that, apart from any

written proffer agreements, if applicable, no threats, promises, agreements or

                                         18
Case 1:20-cr-00016-LEK Document 10 Filed 01/31/20 Page 19 of 19           PageID #: 40




conditions have been entered into by the parties other than those set forth in this

Agreement, to induce the defendant to plead guilty. Apart from any written

proffer agreements, if applicable, this Agreement supersedes all prior promises,

agreements or conditions between the parties.

      25.    To become effective, this Agreement must be signed by all signatories

listed below.


      26.    Should the Court refuse to accept this Agreement, it is null and void

and neither party shall be bound thereto.

             DATED: Honolulu, Hawaii,                      S/, 2>oZ<^ .

AGREED:


KENJI M.PRICE
United States Attorney
District of Hawaii
                                                             f

MICHAEL NAMMAR                                MICHAEL PARMSH,ESQ.
Chief, Criminal Division                      Attorney for Defendant




KENNETH M. SORENSON                           HENR          LINAY
GREGG PARIS YATES                             Defendant
Assistant U.S. Attorneys




                                         19
